UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2082


CHRISTOPHER DOLIN,

                    Plaintiff - Appellant,

             v.

JORDAN KINDRED; DEVIN HOLLAND; BILL WILSON; LIEUTENANT
JONES; CAPTAIN ROCHELLE; MAJOR FLIPPIN; CAPTAIN WYCHE;
PAMALA GILLEY; SERGEANT BROWN; KAREN CRAIG; WALTER
MINTON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00537-HEH)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Christopher Dolin, Appellant Pro Se. William Fisher Etherington, BEALE, DAVIDSON,
ETHERINGTON & MORRIS, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Dolin seeks to appeal the district court’s order dismissing without

prejudice his complaint for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii)

(2018). We may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because the district

court’s order suggests that Dolin could potentially cure the defects in the complaint

identified by the district court, we conclude that the order Dolin seeks to appeal is neither

a final order nor an appealable interlocutory order. See Goode v. Cent. Va. Legal Aid Soc’y,

Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we deny leave to proceed

in forma pauperis, dismiss the appeal for lack of jurisdiction, and remand the case to the

district court with instructions to allow Dolin to amend his complaint. Goode, 807 F.3d at

630.   We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           DISMISSED AND REMANDED




                                             2